USCA11 Case: 21-11794      Date Filed: 03/07/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11794
                   Non-Argument Calendar
                   ____________________

SCOTTY DEAN MILLER,
                                              Plaintiff-Appellant,
versus
COMMISSIONER OF SOCIAL SECURITY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
             D.C. Docket No. 5:20-cv-00058-PRL
                   ____________________
USCA11 Case: 21-11794         Date Filed: 03/07/2022      Page: 2 of 8




2                       Opinion of the Court                  21-11794


Before GRANT, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
       The Social Security Administration denied Scotty Miller’s
claim for a period of disability and disability insurance benefits after
deciding that he was not disabled within the meaning of the Social
Security Act. In making that determination, the administrative law
judge discredited the opinion of Miller’s treating physician without
adequately explaining the reason for doing so. We therefore
reverse the judgment of the district court upholding the denial of
benefits with instructions to remand to the agency for further
proceedings.
                                   I.
       Scotty Miller applied for benefits in August 2016, claiming
that he was unable to work because of a disabling condition he
developed four years earlier. In his supporting paperwork, he
explained that he was exposed to ehrlichiosis, a tick-borne illness,
and had since suffered from chronic fatigue and pain along with
other symptoms. Miller also submitted medical records that
chronicled his treatment history from 2010 to 2017, when his
disability insured status expired.
      Following a hearing at which Miller and his wife testified
about the severity of his symptoms, an ALJ determined that he was
not entitled to disability benefits. The ALJ found that he had severe
impairments: “Lyme disease, degenerative disc disease of the
USCA11 Case: 21-11794         Date Filed: 03/07/2022     Page: 3 of 8




21-11794                Opinion of the Court                         3

cervical and lumbar spine, osteoarthritis right knee, allergic rhinitis
and chronic pain syndrome.” The ALJ also determined that his
impairments “could reasonably be expected to cause the alleged
symptoms.” See 20 C.F.R. § 404.1529(b). The ALJ’s task was then
to examine the record and “evaluate the intensity and persistence”
of those symptoms to determine how they limited Miller’s
“capacity for work.” See id. § 404.1529(c)(1).
       When conducting that evaluation, the ALJ gave only
“minimal weight” to the opinion of Dr. Daniel Cameron, one of
Miller’s treating physicians. Dr. Cameron had completed a
questionnaire in which he stated that he treated Miller for Lyme
disease and that his prognosis was poor—Miller had been failing
treatment, and he remained “severely ill.” The doctor described
Miller’s pain as “intractable and virtually incapacitating,” and
indicated that physical activity would increase the pain “to such a
degree as to cause distraction from tasks or total abandonment of
tasks.” He also opined that Miller could sit and stand or walk for
less than two hours in an eight-hour workday; that he could
occasionally lift less than 10 pounds; and that he had “significant
limitations” in performing repetitive tasks with his hands. He
stated that Miller’s impairments would require him to take
unscheduled breaks and likely cause him to miss work more than
four times a month. He reported that Miller was incapable of
performing “even low stress jobs.”
      The ALJ gave little weight to this opinion, stating that it was
inconsistent with Dr. Cameron’s own treatment notes and the
USCA11 Case: 21-11794        Date Filed: 03/07/2022     Page: 4 of 8




4                      Opinion of the Court                21-11794

other medical evidence in the record. After finding that Miller
could perform a range of sedentary work, the ALJ determined that
Miller was not disabled, because many jobs existed at that
exertional level. See id. §§ 404.1520(g), 404.1567(a). The Appeals
Council denied review, and the district court affirmed the denial of
disability benefits. Miller now appeals.
                                 II.
       Because the Appeals Council declined to review the ALJ’s
decision, we review it as the Commissioner’s final decision.
Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We assess
“whether the Commissioner’s decision is supported by substantial
evidence and whether the correct legal standards were applied.”
Schink v. Comm’r of Soc. Sec., 935 F.3d 1245, 1257 (11th Cir. 2019).
Substantial evidence is “such relevant evidence as a reasonable
person would accept as adequate to support a conclusion.”
Doughty, 245 F.3d at 1278 (quotation omitted).
                                III.
       Miller argues that the ALJ failed to adequately explain the
reasons for discounting the opinion of Dr. Cameron, who began
treating him in 2017. Regulations in force at the time that Miller
applied for disability benefits required the ALJ to give “controlling
weight” to a treating physician’s medical opinion if the opinion “is
well-supported by medically acceptable clinical and laboratory
diagnostic techniques and is not inconsistent with the other
USCA11 Case: 21-11794             Date Filed: 03/07/2022         Page: 5 of 8




21-11794                   Opinion of the Court                               5

substantial evidence” in the case record.                         20 C.F.R.
§ 404.1527(c)(2). 1
       This Circuit’s case law establishes that “a treating physician’s
conclusions must be given substantial or considerable weight
unless there is good cause to discount them.” Simon v. Comm’r,
Soc. Sec. Admin., 7 F.4th 1094, 1104 (11th Cir. 2021) (quotations
omitted). And good cause “exists when (1) the treating physician’s
opinion was not bolstered by the evidence, (2) the evidence
supported a contrary finding, or (3) the treating physician’s opinion
was conclusory or inconsistent with his or her own medical
records.” Schink, 935 F.3d at 1259. If the ALJ chooses to discount
a treating physician’s opinion, he “must clearly articulate the
reasons” for doing so. Id.
       When explaining the decision to assign only “minimal
weight” to Dr. Cameron’s opinion, the ALJ stated that “his
excessive limitations are not supported by his own treatment notes
nor consistent with the rest of the medical evidence of record.”
This justification is inadequate. The ALJ did not “clearly articulate
what evidence led him to this conclusion.” Id. at 1263. And “no
obvious inconsistency” exists between Dr. Cameron’s opinion and


1 This regulation only applies to disability claims filed before March 27, 2017.
See 20 C.F.R. § 404.1527. We do not consider here how the regulation
applicable to claims filed on or after that date “bears upon our precedents
requiring an ALJ to give substantial or considerable weight to a treating
physician’s opinions absent good cause to do otherwise.” Simon v. Comm’r,
Soc. Sec. Admin., 7 F.4th 1094, 1104 n.4 (11th Cir. 2021).
USCA11 Case: 21-11794        Date Filed: 03/07/2022    Page: 6 of 8




6                      Opinion of the Court               21-11794

either his treatment notes or the rest of the medical evidence as
described by the ALJ. See Simon, 7 F.4th at 1105; Schink, 935 F.3d
at 1263.
        The ALJ referred to Dr. Cameron’s treatment notes from
Miller’s Lyme disease consultation in June 2017 and a follow-up
visit in December 2017. As the ALJ summarized, Dr. Cameron
conducted a physical examination during Miller’s initial visit in
which he recorded “pain consistent with bursitis of the hips and
shoulders.” The doctor also noted that Miller “displayed normal
strength in all muscle groups,” “normal range of motion of all
joints,” and “no muscle masses.” He recorded normal respiratory
and neurologic results as well.
        These observations, although “normal” in part, are not
clearly inconsistent with Dr. Cameron’s opinion, which stated that
Miller would have “good days” and “bad days” and that his pain
significantly increased with activity. And Miller’s later report to
Dr. Cameron that his medication “stabilizes his overall symptoms
to the point that he was able to do some work” does not clearly
show that his capabilities surpassed those that Dr. Cameron
described in his opinion.
       The ALJ also summarized other medical records from the
years leading up to Miller’s treatment by Dr. Cameron. When he
was hospitalized in 2012 with complaints of muscle pain, joint pain,
fever, a mild cough, and nausea, Miller tested positive for a
bacterial agent that causes ehrlichiosis. His primary care physician
USCA11 Case: 21-11794         Date Filed: 03/07/2022    Page: 7 of 8




21-11794               Opinion of the Court                         7

diagnosed him with ehrlichiosis after he was discharged from the
hospital.
       Over the next two years, Miller continued to register
complaints of pain with his physician, who diagnosed him with
allergic asthma, fibromyalgia, lumbar disc disorder, and fatigue,
among other things. X-rays taken in 2015 revealed spondylitic
changes in the cervical and lumbar spine and arthritic changes of
the knees, which do not appear inconsistent with pain. A
neurologic evaluation identified no “neurologic etiology of his
diffuse pain,” but ruling out one potential cause of a symptom does
not plainly undermine its severity—especially where a patient’s
history indicates tick-transmitted infection as a likely cause. As the
ALJ noted, the neurologist recorded a positive test and a negative
test for Lyme disease, and referred Miller to an infectious disease
specialist.
        We do not see any obvious inconsistency between Dr.
Cameron’s opinion and Miller’s treatment records. To the extent
that the ALJ’s summary of Miller’s medical history referred to some
“positive or neutral observations,” those are not enough to show a
“genuine inconsistency” as required, because they “create, at most,
a trivial and indirect tension with the treating physician’s opinion
by proving no more than that the claimant’s impairments are not
all-encompassing.” Simon, 7 F.4th at 1107 (quotations omitted).
USCA11 Case: 21-11794               Date Filed: 03/07/2022          Page: 8 of 8




8                           Opinion of the Court                        21-11794

The ALJ’s failure to clearly articulate good cause for discounting
Dr. Cameron’s opinion requires that we remand.2 Id. at 1105.
                                *        *       *
      On remand, the ALJ must reassess Miller’s testimony, giving
appropriate weight to each medical opinion in the record. If the
ALJ still finds Miller’s statements about the severity of his
symptoms unpersuasive, the ALJ must specifically indicate the
portion of the record that justifies that conclusion. See id. at
1109–10.
      We REVERSE the judgment of the district court and
REMAND with instructions to vacate the Commissioner’s decision
and to remand to the Commissioner for further proceedings.




2 Miller also argues that the ALJ improperly “rejected” his own testimony
about the severity of his impairments “solely based on the lack of objective
medical evidence.” See 20 C.F.R. § 404.1529(c)(2); SSR 16-3p, 81 Fed. Reg.
14166, 14169 (March 9, 2016). But the ALJ accorded some weight to Miller’s
testimony and considered other available evidence in the record, including
opinion evidence. The ALJ’s analysis also addressed some of the relevant
factors listed in 20 C.F.R. § 404.1529(c)(3), such as the intensity of Miller’s pain
and the effectiveness of treatment in controlling his symptoms. See 20 C.F.R.
§ 404.1529(c)(3). We therefore do not remand on this basis.